884 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard E. SMYER, Jr., Plaintiff-Appellant,vGene BRASWELL, Defendant-Appellee.
No. 89-7556.
United States Court of Appeals, Fourth Circuit.
Submitted June 16, 1989.Decided Aug. 30, 1989.

Richard E. Smyer, Jr., appellant pro se.
Before PHILLIPS and WILKINSON, Circuit Judges and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Richard E. Smyer, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Private attorneys are not amenable to suit under Sec. 1983 whether privately retained, Deas v. Potts, 547 F.2d 800 (4th Cir.1976) or court-appointed, Hall v. Quillen, 631 F.2d 1154 (4th Cir.1980), cert. denied, 454 U.S. 1151 (1982).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.